976 So. 2d 1165 (2008)
Sloan M. WORLO, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3953.
District Court of Appeal of Florida, Fifth District.
March 14, 2008.
*1166 Sloan M. Worlo, Lake City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Brigid E. Collins, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Sloan M. Worlo, appearing pro se, appeals the trial court's order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. All claims were correctly denied as facially insufficient. However, the Florida Supreme Court has recently ruled that a defendant who files a legally insufficient rule 3.850 motion should be given at least one opportunity to correct the deficiency, unless it is apparent that the defect cannot be corrected. See Spera v. State, 971 So. 2d 754 (Fla.2007), reh'g denied, No. SC06-1304 (Fla. Dec. 26, 2007). Although the trial court denied Worlo's motion prior to the issuance of Spera, this case was in the appellate "pipeline" when Spera was decided. Therefore, Spera applies. See Smith v. State, 598 So. 2d 1063, 1065-66 (Fla.1992). Worlo should be given a "reasonable period" to amend. Spera, 971 So.2d at 761. Accordingly, we reverse the court's denial of Worlo's motion and remand for further proceedings consistent with this opinion.
REVERSED AND REMANDED.
PALMER, C.J., PLEUS and LAWSON, JJ., concur.